Citation Nr: 1760988	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  11-17 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for residuals of a head injury.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for a left shoulder condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from September 1973 to February 1985. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In October 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO.  A transcript of that hearing has been associated with the record. 

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Veteran asserts that he developed a headache disorder, back condition, and left shoulder condition due to his military service, and that he continues to experience residuals of an in-service head injury.  Specifically, the Veteran claims that his in-service duties in food service-including accidents while working in the kitchen-caused him to develop back, shoulder and head conditions.  The Board notes that the Veteran's Military Occupational Specialty (MOS) was Food Service Specialist.  He also asserts that his headaches started in service, due to stress, and have recurred since then.  

In a September 2007 statement, the Veteran described multiple in-service accidents, in the kitchen.  He indicated that he slipped in water and grease, once backed into an industrial mixer and injured himself, and often lifted heavy objects and transported items in and out of a walk-in freezer.

In the July 2008 rating decision on appeal, the Veteran's claims were denied, in part, due to a lack of an injury recorded in his service treatment records (STRs).  It appears to the Board that the AOJ did not have a copy of the Veteran's full STRs at that time, as there is evidence of multiple injuries in the record.  In October 1974, the Veteran was seen for a back injury sustained while playing football.  In August 1982, he was seen in the emergency department after sustaining a head injury.  In September 1984, the Veteran injured his arm and reported numbness in his torso as well.  There are also multiple incidents where the Veteran was treated for headaches.  In a December 1984 Report of Medical Examination, undertaken for purposes of separation from the Air Force, the Veteran's headaches were noted. 

At the October 2017 hearing, the Veteran testified that he believed the bending and lifting required by his MOS in food service-a position, the Board notes, he held for over 11 years-caused his current conditions to develop.  He also testified as to the incident in service involving the industrial mixer.  His STRs show treatment in September 1984 for a left arm injury, at which time he also reported pain and weakness in his left side.  The Veteran also testified that his headaches began in service and had recurred since; the headaches caused his neck and shoulder to hurt as well. 
 
VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004).  As part of the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4).  The United States Court of Appeals for Veterans Claims has determined that the third prong of 38 C.F.R. § 3.159 (c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

To date, no VA examination has been conducted in specific conjunction with the Veteran's claims.  In light of the evidence currently on file, reflecting multiple in-service incidents and including lay evidence of in-service injuries and recurrent symptoms of possible disabilities, the Board finds that the threshold requirements discussed in McLendon are arguably met, warranting examinations in accordance with the duty to assist.

Finally, the Veteran testified in October 2017 that he sought medical treatment at the Birmingham VA Medical Center, starting in 1985 and continuing through the present day.  As such records are relevant to his claim, any VA treatment records not already associated with the file-to include those records created prior to the filing of the claim in 2007-should be obtained in consideration of the appeal.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records not currently of record, to specifically include those records dated prior to 2007 and subsequent to 2011.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as 

provided in 38 U.S.C. § 5103A (b)(2) and 38 C.F.R. 
§ 3.159 (e).

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed headache disorder, as well as the residuals of an in-service head injury.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Based on an interview with the Veteran, a review of the record, and a physical examination, the examiner should offer an opinion as to the following:

a) Identify all currently diagnosed headache disorders.

b) For each diagnosed headache disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that such is related to the Veteran's military service, to include his reported in-service stress.  

c) If migraine headaches are diagnosed, the examiner should indicate whether it is at least as likely as not (i.e., a 50 percent probability or greater) that such manifested within a year of his discharge from service, i.e., by February 1986. If so, the examiner should describe the manifestations of such disorder.

d) Identify all currently diagnosed residuals of a head injury.

e) Then, for each diagnosed residual, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that such is related to the Veteran's military service, to include the documented August 1982 head injury. 

In offering any opinion, the examiner must consider the Veteran's lay statements regarding an in-service occurrence of an injury.  A detailed rationale should be provided for any opinion offered.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of a back and left shoulder condition.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Based on an interview with the Veteran, a review of the record, and a physical examination, the examiner should offer an opinion as to the following:

a) Identify all currently diagnosed back and left shoulder conditions.

b) For each diagnosed condition, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that such is related to the Veteran's military service, to include not only the documented in-service injuries and the Veteran's reports of same, but also the duties performed as part of his MOS in food service.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding an in-service occurrence of an injury.  A detailed rationale should be provided for any opinion offered.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




